 In the Matter of GREAT LAKES TERMINAL WAREHOUSE COMPANYandINTERNATIONAL UNION OF OPERATING ENGINEERS, A. F. of L.Case No. R-1'7.0.Decided March 13, 1940Warehousing Industry-Investigation of Representatives:controversy concern-ing representation of employees:rival organizations;refusal by employer torecognize either of the unions involved as the exclusive representative of em-ployees; stipulation asto-Unit Appropriate for Collective Bargaininq:electionto determine whether engineers desire industrial or craft union,or neither ;(Smith,dissenting)no justification for permitting craft unit to split off fromindustrialunit,historyofcollectivebargainingnot sufficiently shown-Election Ordered_Mr. Harry L. Lodish,for the Board.Mr. L. M. Ashenbrenner,andMr. Leland L. Lord,of Toledo, Ohio,for the Company.Mr. Floyd A. LeGron,of Toledo, Ohio, for the International.Mr. Kenneth L. Cole,of Toledo, Ohio, for the United.Miss Mary Metlay,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 6, 1939, International Union of OperatingEngineers,herein called the International, filed with the Regional Director fortheEighth Region (Cleveland, Ohio) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Great Lakes Terminal Warehouse Company, Toledo,Ohio, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) oftheNational Labor Relations Act, 49 Stat. 449, herein called theAct.On January 25, 1940, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, ordered an investigation and21 N. L R B.. No. 55580 GREAT LAKES TERMINAL WAREHOUSE COMPANY581authorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On February 1, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theInternational, andUnitedWholesale,Warehouse, and DeliveryEmployees of America, Local No. 363, herein called the United, alabor organization claiming to represent employees directly affectedby the investigation.Pursuant to the notice, a hearing was held onFebruary 9, 1940, at Toledo, Ohio, before John T. Lindsay, theTrial Examiner duly designated by the Board.The Board and theCompany were represented by counsel, the International by its busi-ness agent, and the United by its president ; all participated in thehearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.At the hearing, the facts and the issue&involved in the proceeding were stipulated by the parties and appearin the record as recited by Board's counsel.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THE BUSINESSOF THE COMPANYGreat Lakes Terminal Warehouse Company of Toledo, Ohio, anOhio corporation, is engaged in the business of receiving, storing,handling, and distributing general merchandise and cold-storageproducts.In 1939 the Company received approximately 85,803,798pounds of products of which about 75 per cent came from pointsoutside the State of Ohio.During the same year the Company sentout approximately 76,627,402 pounds of products of which 25 percent were shipped to destinations outside the State of Ohio.TheCompany is composed of 10 departments, 1 of which, the engineroom, is operated by 4 engineers.All the parties agree that theCompany conducts its business in interstate commerce.II.THE ORGANIZATIONS INVOLVEDInternationalUnion of Operating Engineers Local No. 10 is alabor organization affiliated with the American Federation of Labor,admitting to membership all licensed engineers employed by theCompany.United Wholesale, Warehouse, and Delivery Employees of AmericaLocal No. 363 is a labor organization affiliated with the Congress ofIndustrialOrganizations, admitting to membership all employeesof the Company.2 5 3 03 2-4 1- vol 21--38 582DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THEQUESTION CONCERNING REPRESENTATIONItwas stipulated at the hearing by the parties that the Inter-national requested the Company to recognize it as the exclusive bar-gaining agent of the engineers employed by the Company and thatthe Company refused such recognition on the ground that the Unitedalso claimed to represent its engineers.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCE ,We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe International contends that the engineers employed by theCompany constitute a unit appropriate for the purposes of collectivebargaining.The United contends that such employees should beincluded within a unit composed of all employees of the Company.The Company makes no contentions as to the appropriate unit.In 1937 the Company entered into a collective bargaining contractwith the United.This contract covered only members of the United.At that time two of the four engineers employed by the Companyhad signed cards with the United.' In 1939 the Company enteredinto a "union shop" contract with the United.The Company underthe terms of this contract recognized the United as the exclusiverepresentative of its employees in the general, cold-storage, and icedepartments, and the helpers in the maintenance department. It isapparent that the engineers are not covered by the terms of thiscontract.The International has had informal relations and discus-sions with the Company concerning its engineers since 1937 or early1938.It has recently received signed cards from all four of theCompany's engineers.Engineers are, a well-defined and highly skilled craft.The engi-neers employed by the Company are all licensed by the State of Ohio.1The record does not indicate whether theseweremembership or application caids GREAT LAKES TERMINAL WAREHOUSE COMPANY583In view of all the circumstances we are of the opinion that the ques-tion of the proper unit in which the engineers belong should bedetermined by the desires of the engineers themselves.2We will,therefore, direct that an election be held among the engineers em-ployed by the Company to determine whether they desire to be repre-sented by the International or by the United for the purposes ofcollective bargaining, or by neither.If a majority of the engineerscast their votes for the International, we shall hold that they consti-tute a separate appropriate unit and we. shall certify the Interna-tional as the exclusive representative thereof.If a majority of suchemployees cast their votes for the United or for neither or if the votesfor the United and for neither together constitute a majority, We shallconclude therefrom that they do not desire to constitute a separateunit.In that event we will dismiss the petition.3VI.THE DETERMINATION OF REPRESENTATIVESAlthough the parties stipulated at the hearing that all the engineersemployed by the Company had signed cards with the International,the International, the United, and the Company requested that anelection be held.We shall order that an election by secret ballotbe held among the engineers employed by the Company.We find that those eligible to vote in the election shall be theengineers employed by the Company during the last pay-roll periodnext preceding the date of this Direction, including engineers whodid not work during such pay-roll period because they were ill or onvacation and those who were then or have since been temporarilylaid off, but excluding those who have since quit or been dischargedfor cause.On the basis of the above findings of fact and upon the entirei ecord in the case, the Board makes the following :CONCLUSION OF LAWA question affecting commerce has arisen concerning the representa-tion of employees of Great Lakes Terminal Warehouse Company,Toledo, Ohio, within the meaning of Section 9 (c) and Section 2 (6)amid (7) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard bySection 9(c) of the National LaborRelationssMatter of Globe Machine and Stamping CoandMetal Polishers Union,Local No. 3,et al,3N L R B 294, and subsequent casesThe United does not seek certification as the iepresentati%e of employees in the plant-wide unit which it deems appropriate. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Great Lakes Terminal Warehouse Company, Toledo, Ohio, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction of Election,-under the direction and supervision of the Regional Director for theEighth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among the engineers employed by said Companyduring the pay-roll period next preceding the date of this Directionof Election, including those who did not work during such pay-rollperiod because they were ill or on vacation and employees who werethen or have since been temporarily laid off, but excluding those whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by International Union of OperatingEngineers, Local No. 10, affiliated with the American Federation ofLabor, or by United Wholesale, Warehouse, and Delivery Employeesof America, Local No. 363, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining, or by neither.MR. EDWIN S.SMITH,dissenting :The history of collective bargaining herein by the Internationalis not sufficiently disclosed by the record to warrant setting up a sep-arate unit of engineers nor does it appear from the record that theUnited, despite the 1939 contract with the Company, has relinquishedits claim to represent these employees.For the reasons given in mydissenting opinion in Matter of Allis-Chalmers Manufacturing Com-pany,4 I would not permit the engineers to set themselves apart in abargaining unit separate from the industrial unit.4Matter of Allis-Chalmers Manufacturing CompanyandInternational Union,United'AutomobileWorkers of America,Local 248,4 N.L. R. B. 159.